Exhibit 10.7
          DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT, dated as of
August 10, 2009 (this “Agreement”), between ALTISOURCE SOLUTIONS S.à r.l., a
private limited liability company organized under the laws of the Grand Duchy of
Luxembourg (together with its Affiliates “Provider” ) and OCWEN FINANCIAL
CORPORATION, a Florida corporation (together with its Affiliates “Customer”).
     WHEREAS, Customer and Altisource Portfolio Solutions S.A. (formerly known
as Altisource Portfolio Solutions S.à r.l., formerly known as Ocwen Luxembourg
S.à r.l.), the sole parent of Provider (“ALTISOURCE Parent”), are parties to a
Separation Agreement dated as of August 10, 2009 (the “Separation Agreement”),
pursuant to which Customer will (i) separate the ALTISOURCE Business (as defined
in the Separation Agreement) and (ii) distribute (the “Separation”) to the
holders of shares of Customer’s outstanding capital stock all of the outstanding
capital stock of ALTISOURCE Parent;
     WHEREAS, following the Separation, Provider will operate the ALTISOURCE
Business, and Customer will operate the OCWEN Business (as defined in the
Separation Agreement); and
     WHEREAS, following the Separation, Customer desires to receive, and
Provider is willing to provide, or cause to be provided, certain data center and
disaster recovery services in connection with Customer’s Business, in each case
subject to the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties agree as follows:
1. DEFINITIONS
     “Affiliate” means with respect to any Person (a “Principal”) (a) any
directly or indirectly wholly-owned subsidiary of such Principal, (b) any Person
that directly or indirectly owns 100% of the voting stock of such Principal or
(c) a Person that controls, is controlled by or is under common control with
such Principal. As used herein, “control” of any entity means the possession,
directly or indirectly, through one or more intermediaries, of the power to
direct or cause the direction of the management or policies of such entity,
whether through ownership of voting securities or other interests, by contract
or otherwise. Furthermore, with respect to any Person that is partially owned by
such Principal and does not otherwise constitute an Affiliate (a
“Partially-Owned Person”), such Partially-Owned Person shall be considered an
Affiliate of such Principal for purposes of this Agreement if such Principal
can, after making a good faith effort to do so, legally bind such
Partially-Owned Person to this Agreement.
2. SERVICES
     2.1 Services. During the term of this Agreement, Provider shall provide to
Customer the services set forth on Exhibit A (the “Services”) on the terms and
conditions set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



     2.2 Additional Services. Customer may request, and Provider may provide,
additional services (“Additional Services”) upon terms and rates that shall be
mutually agreed to in writing between the parties in an addendum (“Addendum”) to
this Agreement. Each Addendum shall be appended to this Agreement and
incorporated into this Agreement by this reference.
     2.3 Right of First Opportunity.

  (a)   If the Customer elects to receive any Additional Service, it shall first
request a proposal for the provision of such Additional Service from the
Provider. The Provider shall have 30 Business Days (the “Exclusive Tender
Period”) to respond to such request for Additional Service and to provide a
proposed addendum to the Customer. During the Exclusive Tender Period, the
Customer shall not solicit proposals or negotiate with any other third party
with respect to such request for Additional Service. Upon receipt of the
Provider’s proposal for the Additional Service, the Customer shall consider such
proposal and shall negotiate with the Provider in good faith with respect to the
possible provision by the Provider of such Additional Services.     (b)   If, at
the end of the Exclusive Tender Period, the Provider and the Customer do not
agree on the proposed Addendum, the Customer may solicit proposals from third
parties with respect to the Additional Service; provided, however, that the
Customer shall not disclose any information received from the Provider, whether
verbal or written, in the proposed Addendum or during the Exclusive Tender
Period negotiations, and such information shall be subject to the
confidentiality terms hereof.

     2.4 Alternatively to the procedures set forth in Section 2.3, Customer may
solicit proposals or negotiate with third parties with respect to an Additional
Service (such third parties, “Third Party Additional Service Providers”) during
the Exclusive Tender Period so long as:

  (a)   at least fifteen Business Days prior to engaging any Third Party
Additional Service Provider, Customer shall disclose to Provider a description
of the Additional Services to be provided by such Third Party Additional Service
Provider and all fees, costs and other expenses to be charged by such Third
Party Additional Service Provider (such description, a “Third Party Additional
Service Offer”);     (b)   within ten Business Days of receipt of any Third
Party Additional Service Offer, Provider shall have the right to make an offer
(a “Matching Offer”) to provide the same or substantially the same Additional
Services as set forth in the Third Party Additional Service Offer; and     (c)  
if the fees set forth in the Matching Offer do not exceed the fees set forth in
the Third Party Additional Services Offer, Customer may not accept the Third
Party Additional Services Offer. Conversely, if the fees set forth in the
Matching Offer

2



--------------------------------------------------------------------------------



 



      exceed the fees set forth in the Third Party Additional Services Offer,
Customer may accept the Third Party Additional Services Offer.

     2.5 Status Report. Provider shall provide Customer with status reports as
mutually agreed to by the parties which shall detail the status of the Services.
3. RESPONSIBILITIES OF CUSTOMER
     Customer shall assist Provider by promptly providing such information and
access to Customer’s facilities, computer networks and other systems as Provider
may reasonably request to enable Provider to timely perform its obligations.
Customer shall provide a sufficient number of its personnel to assist Provider
in completing the Services in a timely manner to the extent Provider may
reasonably request from time to time.
4. FEES
     4.1 Fees. Customer shall pay Provider for the Services and Additional
Services at the rates set forth in a separate fee letter to be delivered by
Provider to Customer dated (i) as of the date hereof, with respect to the
Services and (ii) as of the date of agreement to provide Additional Services, if
any, with respect to Additional Services (collectively, the “Data Center and
Disaster Recover Services Fee Letter”), as applicable (the “Fees”).
     4.2 Provider shall submit statements of account to the Customer on a
monthly basis with respect to all amounts payable by the Provider to the
Customer hereunder (the “Invoiced Amount”), setting out the Services provided,
and the amount billed to the Customer as a result of providing such Services
(together with, in arrears, any other invoices for Services provided by third
parties, in each case setting out the Services provided by the applicable third
parties). The Customer shall pay the Invoiced Amount to the Provider by wire
transfer of immediately available funds to an account or accounts specified by
the Provider, or in such other manner as specified by the Provider in writing,
or otherwise reasonably agreed to by the Parties, within 30 days of the date of
delivery to the Customer of the applicable statement of account; provided, that,
in the event of any dispute as to an Invoiced Amount, the Customer shall pay the
undisputed portion, if any, of such Invoiced Amount in accordance with the
foregoing, and shall pay the remaining amount, if any, promptly upon resolution
of such dispute.
     4.3 Taxes. Customer shall be responsible for and shall pay or reimburse
Provider for any sales, use, import, excise, value added or other taxes or
levies (other than Provider’s income taxes) associated with this Agreement.
5. TERM AND TERMINATION
     5.1 Term.

  (a)   Initial Term. This Agreement shall commence on the Distribution Date (as
defined in the Separation Agreement) and shall continue in full force and
effect, subject to Section 5.1(b), until the date that is eight (8) years from
the Distribution Date (the “Initial Term”), or the earlier date upon which this
Agreement has been otherwise terminated in accordance with the terms hereof.

3



--------------------------------------------------------------------------------



 



  (b)   Renewal Term. This Agreement may be renewed for successive two (2) year
terms (each, a “Renewal Term) by mutual written agreement of the parties hereto,
executed not less than six (6) months prior to the expiration of the Initial
Term or any Renewal Term, as applicable.     (c)   In the event either party
decides that it does not wish to renew this Agreement or any particular Service
or Additional Service hereunder upon the expiration of the Initial Term or any
Renewal Term, as applicable, such party shall so notify the other party at least
nine (9) months before the completion of the Initial Term or Renewal Term, as
applicable.

     5.2 Termination by Either Party.

  (a)   If either Party materially defaults in the performance of any provision
of this Agreement, and such default is not cured within thirty (30) days after
receiving notice of such default from the non-defaulting Party, the
non-defaulting Party shall be entitled to terminate this Agreement effective
immediately upon delivery of final written notice to the defaulting Party.    
(b)   If a Party (i) becomes insolvent, (ii) files a petition in bankruptcy or
insolvency, is adjudicated bankrupt or insolvent or files any petition or answer
seeking reorganization, readjustment or arrangement of its business under any
law relating to bankruptcy or insolvency, or if a receiver, trustee or
liquidator is appointed for any of the property of the Party and within 60 days
thereof such Party fails to secure a dismissal thereof or (iii) makes any
assignment for the benefit of creditors, then and in that event only, the Party
that is not the subject of such proceedings may terminate this Agreement
immediately upon written notice.

     5.3 Consequences of Termination. Customer shall be liable for all Fees
incurred prior to the date of termination and shall not be entitled to a refund
of any Fees paid prior to the date of termination. Furthermore, in the event
either party terminates this Agreement in accordance with Section 5.2 and, prior
to such termination, Provider has entered into one or more leases or third party
contracts for purposes of providing the Services to Customer (such leases and
contracts, the “Designated Contracts”), Customer shall also be liable for
(a) unamortized lease costs associated with the Designated Contracts and (b) the
Customer’s pro rata share (as of the date of termination) of the present value
(calculated by reference to the prime rate charged by JPMorgan Chase Bank, N.A.
(or its successor)) of the remaining contractual payments due under such
Designated Contracts. Provider shall have a duty to mitigate the costs referred
to in clauses (a) and (b) above by making a good faith effort to sublease the
Customer’s allocated portion of the space leased pursuant to any Designated
Contracts following any such termination and to otherwise mitigate any other
third party contractual costs. In addition, in the event of termination, each
party shall return or destroy all of the other party’s Information (as defined
below) in accordance with Section 6.2.

4



--------------------------------------------------------------------------------



 



6. CONFIDENTIAL INFORMATION
     6.1 Subject to Section 6.2, each of Provider and Customer, on behalf of
itself and each of its subsidiaries, agrees to hold, and to cause its directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives to hold, in strict confidence, with at least the same degree of
care that applies to confidential and proprietary information of Customer
pursuant to policies in effect as of the Distribution Date (as defined in the
Separation Agreement), all information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
algorithms, computer programs or other software, marketing plans, customer
names, communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data (“Information”) concerning the other
party and its subsidiaries that is either in its possession (including
Information in its possession prior to the Distribution Date) or furnished by
the other party and its subsidiaries and affiliates or its directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement, and shall not use any such Information
other than for such purposes as shall be expressly permitted hereunder, except
to the extent that such Information has been (i) in the public domain through no
fault of such party or any of its subsidiaries or any of their respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives, (ii) later lawfully acquired from other sources by such
party (or any of its subsidiaries), which sources are not known by such party to
be themselves bound by a confidentiality obligation, or (iii) independently
generated without reference to any proprietary or confidential Information of
the other party or any of its subsidiaries.
     6.2 Each party agrees not to release or disclose, or permit to be released
or disclosed, any such Information (excluding Information described in clauses
(i), (ii) and (iii) of Section 6.1) to any other individual, a general or
limited partnership, a corporation, a trust, a joint venture, an unincorporated
organization, a limited liability entity, any other entity and any Governmental
Authority (as defined below) (each, a “Person”), except its directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
who need to know such Information (who shall be advised of their obligations
hereunder with respect to such Information), except in compliance with
Section 6.3. Without limiting the foregoing, when any Information is no longer
needed for the purposes contemplated by this Agreement, each party will
promptly, after request of the other party, either return the Information to the
other party in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other party that any
Information not returned in a tangible form (including any such Information that
exists in an electronic form) has been destroyed (and such copies thereof and
such notes, extracts or summaries based thereon).
     6.3 In the event that either party or any of its subsidiaries either
determines on the advice of its counsel that it is required to disclose any
Information pursuant to applicable law or receives any demand under lawful
process or from any federal, state, local, foreign or international court,
government, department, commission, board, bureau, agency, official or

5



--------------------------------------------------------------------------------



 



other legislative, judicial, regulatory, administrative or governmental
authority, including the NASDAQ (“Governmental Authority”) to disclose or
provide Information of the other party (or any of its subsidiaries) that is
subject to the confidentiality provisions hereof, such party shall, to the
extent permitted by law, notify the other party prior to disclosing or providing
such Information and shall cooperate, at the expense of the requesting party, in
seeking any reasonable protective arrangements requested by such other party.
Subject to the foregoing, the Person that received such request may thereafter
disclose or provide Information to the extent required by such law (as so
advised by counsel) or by lawful process or such Governmental Authority.
     6.4 Customer Information. Notwithstanding anything in this Agreement,
Provider shall not disclose to any third party any “Consumer” information (as
defined in the Gramm-Leach-Bliley Act of 1999, P.L. 106-102) about a customer of
Customer which is supplied to it by Customer, unless and only to the extent that
such disclosure is approved, in writing, by Customer. To protect the privacy of
information concerning Consumers, Provider agrees that it shall: (a) limit
access to information concerning Consumers to Provider’s employees who have a
need to know, and then only to the extent that such disclosure is reasonably
necessary for the performance of Provider’s duties and obligations under this
Agreement: (b) use information concerning Consumers solely to carry out the
purposes of this Agreement for which the information was disclosed and for no
other purposes; and (c) safeguard and maintain the confidentiality of the
Consumer information and not directly or indirectly disclose the same to any
other person or entity in violation of the Gramm-Leach-Bliley Act or any other
applicable laws regarding privacy.
7. WARRANTIES; LIMITATION OF LIABILITY; INDEMNITY
     7.1 Other than the statements expressly made by Provider in this Agreement
or in any Addendum, Provider makes no representation or warranty, express or
implied, with respect to the Services or Additional Services and, except as
provided in Section 7.2 hereof, Customer hereby waives, releases and renounces
all other representations, warranties, obligations and liabilities of Provider,
and any other rights, claims and remedies of Customer against Provider, express
or implied, arising by law or otherwise, with respect to any nonconformance,
durability, error, omission or defect in any of the Services or Additional
Services, including (i) any implied warranty of merchantability, fitness for a
particular purpose or non-infringement, (ii) any implied warranty arising from
course of performance, course of dealing or usage of trade and (iii) any
obligation, liability, right, claim or remedy in tort, whether or not arising
from the negligence of Provider.
     7.2 None of Provider or any of its Affiliates (as defined in the Separation
Agreement) or any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors or other representatives shall be liable
for any action taken or omitted to be taken by Provider or such person under or
in connection with this Agreement, except that Provider shall be liable for
direct damages or losses incurred by Customer or any of Customer’s subsidiaries
or affiliates (either party’s subsidiaries or affiliates, collectively referred
to as such party’s “Group”) arising out of the gross negligence or willful
misconduct of Provider or any of its Affiliates or any of its or their
respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives in the performance or nonperformance of the
Services or Additional Services.

6



--------------------------------------------------------------------------------



 



     7.3 In no event shall (i) the amount of damages or losses for which
Provider and Customer may be liable under this Agreement exceed the fees due to
Provider for the most recent 6 month period under the applicable Service or
Addendum, provided that if Services have been performed for less than 6 months,
then the damages or losses will be limited to the value of the actual Services
performed during such period; or (ii) the aggregate amount of all such damages
or losses for which Provider may be liable under this Agreement exceed
$1,000,000; provided, that, no such cap shall apply to liability for damages or
losses arising from or relating to breaches of Section 6 (relating to
confidentiality), infringement of Intellectual Property (as defined in the
Separation Agreement) or fraud or criminal acts. Except as provided in
Section 7.2 hereof, none of Provider or any of its Affiliates or any of its or
their respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall be liable for any action taken or
omitted to be taken by, or the negligence, gross negligence or willful
misconduct of, any third party.
     7.4 Notwithstanding anything to the contrary herein, none of Provider or
any of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
be liable for damages or losses incurred by Customer or any of Customer’s
Affiliates for any action taken or omitted to be taken by Provider or such other
person under or in connection with this Agreement to the extent such action or
omission arises from actions taken or omitted to be taken by, or the negligence,
gross negligence or willful misconduct of, Customer or any of Customer’s
Affiliates.
     7.5 Without limiting Section 7.2 hereof, no party hereto or any of its
Affiliates or any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors or other representatives shall in any
event have any obligation or liability to the other party hereto or any such
other person whether arising in contract (including warranty), tort (including
active, passive or imputed negligence) or otherwise for consequential,
incidental, indirect, special or punitive damages, whether foreseeable or not,
arising out of the performance of the Services or this Agreement, including any
loss of revenue or profits, even if a party hereto has been notified about the
possibility of such damages; provided, however, that the provisions of this
Section 7.5 shall not limit the indemnification obligations hereunder of either
party hereto with respect to any liability that the other party hereto may have
to any third party not affiliated with any member of Provider’s Group or
Customer’s Group for any incidental, consequential, indirect, special or
punitive damages.
     7.6 Customer shall indemnify and hold Provider and its Affiliates and any
of its or their respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives harmless from and
against any and all damages, claims or losses that Provider or any such other
person may at any time suffer or incur, or become subject to, as a result of or
in connection with this Agreement or the Services or Additional Services
provided hereunder, except those damages, claims or losses incurred by Provider
or such other person arising out of the gross negligence or willful misconduct
by Provider or such other person.
8. MISCELLANEOUS
     8.1 This Agreement may be executed in one or more counterparts, including
by facsimile, all of which shall be considered one and the same agreement, and
shall become

7



--------------------------------------------------------------------------------



 



effective when one or more counterparts have been signed by each party hereto or
thereto and delivered to the other parties hereto or thereto.
     8.2 This Agreement, the schedules hereto and the Data Center and Disaster
Recovery Services Fee Letter contain the entire agreement between the parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein.
     8.3 Customer represents on behalf of itself and each other member of the
Customer Group, and Provider represents on behalf of itself and each other
member of the Provider Group, as follows:

  (a)   each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and     (b)   this Agreement has been duly executed and
delivered by it and constitutes, or will constitute, a valid and binding
agreement of it enforceable in accordance with the terms hereof.

     8.4 This Agreement shall be governed by and construed and interpreted in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed wholly in such State and irrespective of the
choice of law principles of the State of New York, as to all matters.
     8.5 Except for the indemnification rights under this Agreement (a) the
provisions of this Agreement are solely for the benefit of the parties hereto
and are not intended to confer upon any Person except the parties hereto any
rights or remedies hereunder and (b) there are no third party beneficiaries of
this Agreement, and this Agreement shall not provide any third person with any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.
     8.6 All notices or other communications under this Agreement hall be in
writing and shall be deemed to be duly given when (a) delivered in person,
(b) sent by telecopier (except that, if not sent during normal business hours
for the recipient, then at the opening of business on the next business day for
the recipient) to the fax numbers set forth below or (c) deposited in the United
States mail or private express mail, postage prepaid, addressed as follows:
If to Customer, to:
Ocwen Financial Corporation
1661 Worthington Road, Suite 100
West Palm Beach, Florida 33409
Attn: Corporate Secretary
Fax No.: (561) 682-8177

8



--------------------------------------------------------------------------------



 



If to Provider to:
Altisource Solutions S.à r.l.
2-8 Avenue Charles De Gaulle
L-1653 Luxembourg
Attn: Corporate Secretary
Fax No.: 352-2744-9499
          Either party may, by notice to the other party, change the address to
which such notices are to be given.
     8.7 If any provision of this Agreement or the application thereof to any
Person or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party. Upon any such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
provision to effect the original intent of the parties.
     8.8 The article, section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     8.9 Waiver by any party hereto of any default by any other party hereto of
any provision of this Agreement shall not be deemed a waiver by the waiving
party of any subsequent or other default.
     8.10 In the event of any actual or threatened default in, or breach of, any
of the terms, conditions and provisions of this Agreement, the party or parties
who are to be hereby aggrieved shall have the right to seek specific performance
and injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. The other party or parties shall
not oppose the granting of such relief. The parties to this Agreement agree that
the remedies at law for any breach or threatened breach hereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.
     8.11 No provisions of this Agreement shall be deemed waived, amended,
supplemented or modified by any party hereto, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
     8.12 Words in the singular shall be held to include the plural and vice
versa and words of one gender shall be held to include the other genders as the
context requires. The terms “hereof,” “herein, “and “herewith” and words of
similar import, unless otherwise stated, shall be

9



--------------------------------------------------------------------------------



 



construed to refer to this Agreement as a whole (including all of the schedules
hereto) and not to any particular provision of this Agreement. Article, Section,
Exhibit, Schedule and Appendix references are to the articles, sections,
exhibits, schedules and appendices of or to this Agreement unless otherwise
specified. Any reference herein to this Agreement, unless otherwise stated,
shall be construed to refer to this Agreement as amended, supplemented or
otherwise modified from time to time, as permitted by Section 8.11. The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. There shall be no
presumption of interpreting this Agreement or any provision hereof against the
draftsperson of this Agreement or any such provision.
     8.13 Any action or proceeding arising out of or relating to this Agreement
shall be brought in the courts of the State of New York located in the County of
New York or in the United States District Court for the Southern District of New
York (if any party to such action or proceeding has or can acquire
jurisdiction), and each of the parties hereto irrevocably submits to the
exclusive jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
The parties to this Agreement agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties hereto and thereto irrevocably to waive
any objections to venue or to convenience of forum. Process in any action or
proceeding referred to in the first sentence of this Section 8.13 may be served
on any party to this Agreement anywhere in the world.
9. INTELLECTUAL PROPERTY
     9.1 Customer’s and Provider’s respective rights to any present and future
intellectual property is set forth in that certain Intellectual Property
Agreement dated as of August 10, 2009 by and between Customer and Provider, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof.
10. COOPERATION; ACCESS
     10.1 Customer shall, and shall cause its Group to, permit Provider and its
employees and representatives access, on Business Days (as defined in the
Separation Agreement) during hours that constitute regular business hours for
Customer and upon reasonable prior request, to the premises of Customer and its
Group and such data, books, records and personnel designated by Customer and its
Group as involved in receiving or overseeing the Services as Provider may
reasonably request for the purposes of providing the Services. Provider shall
provide Customer, upon reasonable prior written notice, such documentation
relating to the provision of the Services as Customer may reasonably request for
the purposes of confirming any amounts payable pursuant to this Agreement. Any
documentation so provided to Provider pursuant to this Section will be subject
to the confidentiality obligations set forth in Section 6 of this Agreement.

10



--------------------------------------------------------------------------------



 



     10.2 Each party hereto shall designate a relationship manager (each, a
“Relationship Executive”) to report and discuss issues with respect to the
provision of the Services and successor relationship executives in the event
that a designated Relationship Executive is not available to perform such role
hereunder. The initial Relationship Executive designated by Customer shall be
Ronald M. Faris and the initial Relationship Executive designated by Provider
shall be William B. Shepro. Either party may replace its Relationship Executive
at any time by providing written notice thereof to the other party hereto.
11. PUBLIC ANNOUNCEMENTS
     11.1 No party to this Agreement shall make, or cause to be made, any press
release or public announcement or otherwise communicate with any news media in
respect of this Agreement or the transactions contemplated by this Agreement
without the prior written consent of the other party hereto unless otherwise
required by law, in which case the party making the press release, public
announcement or communication shall give the other party reasonable opportunity
to review and comment on such and the parties shall cooperate as to the timing
and contents of any such press release, public announcement or communication.
12. RELATIONSHIP OF THE PARTIES
     12.1 The parties hereto are independent contractors and none of the parties
hereto is an employee, partner or joint venturer of the other. Under no
circumstances shall any of the employees of a party hereto be deemed to be
employees of the other party hereto for any purpose. Except as expressly
provided herein, none of the parties hereto shall have the right to bind the
others to any agreement with a third party or to represent itself as a partner
or joint venturer of the other by reason of this Agreement.
13. FORCE MAJEURE
     13.1 Neither party hereto shall be in default of this Agreement by reason
of its delay in the performance of, or failure to perform, any of its
obligations hereunder if such delay or failure is caused by strikes, acts of
God, acts of the public enemy, acts of terrorism, riots or other events that
arise from circumstances beyond the reasonable control of that party (each, a
“Force Majeure Event”). During the pendency of such Force Majeure Event, each of
the parties hereto shall take all reasonable steps to fulfill its obligations
hereunder by other means and, in any event, shall upon termination of such
intervening event, promptly resume its obligations under this Agreement.
14. NON-SOLICITATION
     14.1 Customer acknowledges that the value to Provider of its business and
the transactions contemplated by this Agreement would be substantially
diminished if such Customer or any of its Affiliates were to solicit the
employment of or hire any employee of Provider or any member of its Group
performing Services or who has performed Services hereunder. Accordingly,
Customer agrees that neither it nor any of its Affiliates shall, directly or
indirectly and without the prior consent of the other party, solicit the
employment of, or hire, employ or retain, or otherwise encourage or cause to
leave employment with Provider, or cause any other Person to hire, employ or
retain, or otherwise encourage or cause to leave employment

11



--------------------------------------------------------------------------------



 



with Provider or any of its Affiliates, any Person who is or was employed by
Provider or any of its Affiliates with respect to the provision of Services at
any time within twelve (12) months preceding the time of such solicitation or
hiring, employment, retention or encouragement.
15. WAIVER OF JURY TRIAL
     15.1 EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
* * * *

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

            PROVIDER:

ALTISOURCE SOLUTIONS S.À R.L.
      By   /s/ William B. Shepro         Name:   William B. Shepro       
Title:   Manager        CUSTOMER:

OCWEN FINANCIAL CORPORATION
      By   /s/ Ronald M. Faris         Name:   Ronald M. Faris        Title:  
President     

[Data Center and Disaster Recovery Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT

     
Description of Services
  Provider shall, in accordance with such performance standards, rules and
further instructions as Customer makes available to Provider from time to time,
provide data center and disaster recovery services to Customer.
 
   
Payment Terms
  Provider shall invoice Customer on a twice-monthly basis for the Fees for the
Services and any Additional Services. Customer shall pay all sums due in U.S.
Dollars within thirty (30) days following the date of receipt of any invoice.
Customer shall pay a late charge of 2% per annum above the prime rate charged by
JPMorgan Chase Bank, N.A. (or its successor) or the highest rate allowed by law,
whichever is less, on all amounts not paid to Provider when due. In addition,
Customer shall reimburse the Provider for all costs of collection of overdue
amounts, including any reasonable attorneys’ fees.
 
   
Compliance with Law
  Each party acknowledges and agrees that it shall be solely liable for
compliance with any local law, rule or regulation applicable to its business,
operations, employees and otherwise, except CUSTOMER ACKNOWLEDGES AND AGREES
THAT IT SHALL BE SOLELY LIABLE FOR ANY VIOLATION OF APPLICABLE LAW, RULE OR
REGULATION CAUSED BY THE PROVIDER’S PERFORMANCE OF THE SERVICES IN COMPLIANCE
WITH THE CUSTOMER’S INSTRUCTIONS

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
If to Customer:
Ocwen Financial Corporation
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409
Attention: Corporate Secretary
Telecopy Number: (561) 471-4264
If to Provider:
Altisource Solutions S.à r.l.
2-8 Avenue Charles De Gaulle
L-1653 Luxembourg
Attention: Corporate Secretary
Telecopy Number: 352-2744-9499

B-1